DETAILED ACTION
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the abstract should be in narrative form and briefly describe the structure of the invention. The abstract is additionally missing commas to separate elements of the invention. Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
¶18: “For example, each porous particle, independently, has a porosity of 10% to 90%, including all integer % values and organic/metal/clay.” The specification recites all integer % values of porosity which encompasses values that are not possible such as negative % values of porosity. Additionally it is unclear whether the porosity applies to the organic/metal/clay. Further, the term “organic/metal/clay” only appears in this paragraph and it is unclear if it is a structure in the battery or a list of materials acceptable for a battery component. 
¶17: “In one embodiment, the NCC material is composed of nano-clay interfaced with non-intercalated and non-intercalated with conductive graphite/carbon, and COIM.” The specification recites “non-intercalated” twice. Further it is unclear if the NCC material is composed of COIM. 
Appropriate correction is required.
Claim Objections
Claims 1-9 are objected to because of the following informalities:  
“A all solid…” (claim 1, line 1) should be amended to “An all solid…”
In claim 1, “a” or “an” should be added before each claimed element. For example, “an anode array”. 
“The solid-state, ion-conducting battery of claim 1” (claim 2, line 1) should be amended to “the all solid state ion-conducting battery of claim 1, wherein…” to properly invoke antecedent basis from claim 1. 
In claims 3-9, the preamble of the claims should recite “the all solid state ion-conducting battery of claim 1, wherein the…” to make clear that claims 3-9 depend from and further limit the scope of independent claim 1. The Examiner suggests that Applicant follow the format of claim 2 for claims 3-9. 
 “cesium (Ce)” (claim 4, line 2 and claim 5, line 3) should be amended to “cesium (Cs)”
“Ce” (claim 6, line 3) should be amended to (Cs) if Applicant intends to claim cesium.
“which the plurality of CEA” (claim 8, line 3) should be amended to “wherein the plurality of CEA” or “in which the plurality of CEA”. 
“effect” (claim 9, lines 2 and 3) should be amended to “affect”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	Claim 9 requires that the continuity electrodes array and/or the anode array are electronically controlled by computer programs to affect dendrite detection and to affect active material deposition. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
The breadth of the claims;
The nature of the invention;
The state of the prior art; 
The level of one of ordinary skill;
The level of predictability in the art;
The amount of direction provided by the inventor;
The existence of working examples; and
The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (MPEP 2164.01). All of the Wands factors have been considered which has led to a finding that the disclosure does not satisfy the enablement requirement. 
The disclosure only repeats what is recited in the claim and does not elaborate on the claimed functions or any of the structures required to perform the claimed function. Further, the disclosure is silent as to how the dendrites are detected by the continuity electrodes array and how the computer programs will affect active material deposition. Applicant does not disclose any working examples of the claimed invention. It is widely known in the battery art that there is a high level or unpredictability when selecting battery components and compositions. Further, it is well known that many factors influence dendrite formation in batteries. Given that the disclosure provides no direction is as to how the claimed computer program would work, how the continuity arrays detect dendrites, or how controlling the continuity arrays would affect active material deposition, a significant quantity of experimentation would be required for one of ordinary skill in the art to make and use the claimed battery. 
Because of the quantity of experimentation, the high level of unpredictability, and the lack of direction provided by the Applicant’s disclosure, one of ordinary skill in the art would be unable to make and use the claimed invention without undue experimentation.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 5, 7, 8, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 5, the phrase "etc." renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "etc."), thereby rendering the scope of the claim unascertainable.  
Regarding claim 3, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  In the instant case, it is unclear whether the nano-clay is required to be selected from the following list, or if those are merely examples of clays. 
Regarding claim 3, the phrase "i.e." renders the claim indefinite because it is unclear whether the nano-clay is required to be layered mineral aluminosilicate or if that is merely an example of a nano-clay. 
Regarding claim 5, the phrase "including but not limited to" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "including but not limited to"), thereby rendering the scope of the claim unascertainable.  
See MPEP § 2173.05(d) regarding exemplary claim language. 

Claim 4 recites the limitation “the solid-state NCSE” in line 1. There is insufficient antecedent basis for this limitation because claim 1, from which claim 4 depends, only recites a NCSE and not a solid-state NCSE. 
Claim 5 recites the limitation “the solid-state NCC” in line 1. There is insufficient antecedent basis for this limitation because claim 1, from which claim 5 depends, only recites an NCC and not a solid-state NCC. 
Claim 7 recites the limitation “the solid-state COIM” in line 1. There is insufficient antecedent basis for this limitation because claim 1, from which claim 7 depends, only recites a COIM and not a solid-state COIM.
Claim 8 recites the limitation "the plurality of CEA" in line 3.  There is insufficient antecedent basis for this limitation because claim 1, from which claim 8 depends, only recites a CEA and not a plurality of CEA. 
Claim 9 recites the limitation “the solid state CEAs” in line 1. There is insufficient antecedent basis for this limitation because claim 1, from which claim 9 depends, only recites a CEA and not a solid-state CEA
To invoke full and proper antecedent basis, the Examiner suggests that claim 4 is amended to recite “The all solid state ion-conducting battery of claim 1, wherein the nano-clay solid electrolyte…”. A similar correction can be applied to claims 5, 7, and 9.

Claim 5 recites the limitation “organic material” in line 1. It is unclear whether this limitation is referring to the cyano organic interface material or an organic material contained in the nano clay cathode or a different element entirely. Because claim 5 is directed to the nano clay cathode, which does not appear to comprise an organic material, claim 5 is examined as if the limitation “organic material” is omitted. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-9 are are rejected under 35 U.S.C. 103 as being unpatentable over JI (US 20210313578 A1) in view of ENSLING (US 20190312312 A1).
Regarding claim 1, JI discloses an all solid state ion-conducting battery comprising: 
an anode array (¶69, anode)
a nano-clay solid electrolyte (¶19 teaches the electrolyte can be a solid or gel electrolyte, ¶20 teaches the separator may soaked with the electrolyte, and ¶42 teaches that the separator may contain clay, thus JI teaches that the electrolyte layer of the battery contains clay)
a nano clay cathode (¶37-38)
a cyano organic interface material (¶19 teaches cyano group-containing electrolyte salt LiTDI which forms a solid electrolyte interface)  
nano clay (¶38). 
JI does not disclose a continuity electrodes array. 
In the same field of endeavor, ENSLING discloses an analogous art of a secondary lithium battery with a reference electrode (“continuity electrode array”) for dendrite detection. ENSLING further teaches that if a dendrite penetrates the separator layer, there will be a short circuit (“continuity”) between the reference electrode and negative electrode (¶46)
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to modify JI by adding the reference electrode (“continuity electrodes array”) of ENSLING with the expectation that such an addition would allow for dendrite detection. The court has held that combining prior art elements according to known methods to yield predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale A).
Regarding claim 3, JI teaches at least kaolinite, montmorillonite, and saponite (¶38-40)
Regarding claim 4, JI does not explicitly teach that the clay can intercalate or chelate clusters of Cs, Li, Na, Bi, Sn, or Si. 
JI teaches the same clays as the instant invention (kaolinite, montmorillonite, saponite) and teaches all the other limitations required by claim 4, thus the clay of JI would possess the same properties as the claimed clay, including the ability to can intercalate or chelate clusters of Cs, Li, Na, Bi, Sn, or Si. ¶17 of the instant specification indicates that the clay itself intercalates materials, which suggests that the ability to intercalate is inherent to the clay. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). (MPEP 2112.01).
Regarding claim 5, JI does not explicitly teach the clay can intercalate or chelate clusters of the claimed materials. 
JI teaches the same clays as the instant invention (kaolinite, montmorillonite, saponite) and teaches all the other limitations required by claim 4, thus the clay of JI would possess the same properties as the claimed clay, including the ability to can intercalate or chelate clusters of the claimed materials. ¶17 of the instant specification indicates that the clay itself intercalates materials, which suggests that the ability to intercalate is inherent to the clay. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). (MPEP 2112.01).
Regarding claim 6, JI discloses LiTDI (¶19) which forms a solid electrolyte interface and contains a cyanide group. 
Regarding claim 7, JI discloses a cathode electrolyte interphase that is electrochemically and thermally stable (¶37).
Regarding claim 8, modified JI teaches the reference electrode (“continuity electrodes array”) comprises copper and is formed by vapor deposition (ENSLING ¶79, 81) and the reference electrode detects a short circuit (“continuity”) caused by a dendrite (ENSLING ¶46). 
Regarding claim 9, modified JI teaches the reference electrode (“continuity electrodes array”) is monitored by an electronic circuit which can isolate the battery, display an error message, and forward a signal (ENSLING ¶105). The Examiner notes that isolating the battery would affect active material deposition.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over JI (US 20210313578 A1) in view of ENSLING (US 20190312312 A1) as applied to claim 1 above, and further in view of LU (US 20180054902 A1).
JI in view of ENSLING does not teach that the anode active material is deposited on a printed circuit board. In the same field of endeavor, LU teaches an analogous art of a secondary battery wherein the current collector is one layer of a printed circuit board (abstract). LU teaches that this configuration can increase the size of the battery without increasing the size of the electronic device in which the battery is situated (abstract). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to substitute the current collector of JI for a printed circuit board, as taught by LU, with the expectation that such a modification would allow the size of the battery to be increased. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin K Eng whose telephone number is (571)272-1328. The examiner can normally be reached Monday to Friday: 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on (571)-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.K.E./Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729